DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiekert (DE 202008003845 U1).
Regarding claim 1, Kiekert teaches a motor vehicle door lock comprising: a body-side motor vehicle door lock (4) having a locking mechanism (1, 2, 3) and a bonnet- side or door-side locking bolt bracket (fits into catch 1); at least one opening/retracting drive (15) for the locking mechanism; a handle (6) for manual emergency opening of the locking mechanism; a locking element (11) configured to lock the handle; and at least one sensor (9) configured to detect a position of the locking element (11).
Regarding claim 2, Kiekert teaches the motor vehicle door lock according to claim 1, wherein the handle (6) has an extension (6a) which at least partially acts on the locking element (11a).
Regarding claim 3, Kiekert teaches the motor vehicle door lock according to claim 1, wherein the locking element (11) is formed as a linearly guided locking slider (11a) having a locking nose that moves into a locking position in which the locking element locks the handle (fig. 1).  
Regarding claim 11, Kiekert teaches the motor vehicle door lock according to claim 3, further comprising a connecting element (8) mechanically coupled between the handle (6) and the locking mechanism (1,2,3).    
Regarding claim 12, Kiekert teaches the motor vehicle door lock according to claim 11, wherein the connecting element includes a stop (end of 8 that connects to 6a), wherein the locking element (11) is configured to lock the handle in front of the stop (locks the handle on 6a in front of where 8 connects to 6a).  

Claim(s) 1, 3-7, 9-10, 13-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zysk (US 20130238187 A1).
Regarding claim 1, Zysk teaches a motor vehicle door lock comprising: a body-side motor vehicle door lock (6) having a locking mechanism (14) and a bonnet- side or door-side locking bolt bracket (5); at least one opening/retracting drive (7) for the locking mechanism; a handle (32) for manual emergency opening of the locking mechanism (para. 0036); a locking element (35) configured to lock the handle; and at least one sensor (37, 38) configured to detect a position of the locking element (35).
Regarding claim 3, Zysk teaches the motor vehicle door lock according to claim 1, wherein the locking element (35) is formed as a linearly guided locking slider (33, 35) having a locking nose (44) that moves into a locking position in which the locking element locks the handle (the element locks the handle by ensuring that actuation of the handle does not release the latch 14).  
	Regarding claim 4, Zysk teaches the motor vehicle door lock according to claim 1, wherein the locking element has a contour which acts on the at least one sensor (fig. 3; 35 contacts sensor 38).  
Regarding claim 5, Zysk teaches the motor vehicle door lock according to claim 4, wherein the at least one sensor (37, 38) is a microswitch (para. 0038).  
Regarding claim 6, Zysk teaches the motor vehicle door lock according to claim 1 further comprising a control unit (34) that acts on the opening/retracting drive for the locking mechanism and/or on a locking drive (33) for the locking element (35) as a function of signals from the at least one sensor (37, 38).  
Regarding claim 7, Zysk teaches the motor vehicle door lock according to claim 6, wherein the control unit (34) is configured to evaluate signal from a speed sensor (36) and/or from at least one door contact switch.  
Regarding claim 9, Zysk teaches the motor vehicle door lock according to claim 6, wherein the locking drive (33) for the locking element (35) is self-locking (fig. 5; para. 0042)
Regarding claim 10, Zysk teaches the motor vehicle door lock according to claim 6, wherein the control unit de-energizes the locking drive in each case after the locking drive has assumed a position in which the locking drive locks or releases the handle (para. 0045).
Regarding claim 13, Zysk teaches the motor vehicle door lock according to claim 6, further comprising a locking drive (33) for the locking element (35) wherein the locking drive is configured to move the locking element (35) into a handle-releasing position in which the handle is configured to open the locking mechanism (fig. 4).  
Regarding claim 14, Zysk teaches the motor vehicle door lock according to claim 13, wherein the handle (32) has a first stroke (fig. 5) and a second stroke (fig. 4) that occurs after the locking element is moved into the handle releasing-position (when handle is in handle releasing position, the second stroke of the handle is able to actuate catch 14).  
Regarding claim 15, Zysk teaches the motor vehicle door lock according to claim 1, wherein the handle (32) has a first stroke in which the handle acts on the locking element to move a pawl (fig. 5) of the locking mechanism to an open position and a second stroke (fig. 4) in which the locking element is moved into the handle releasing-position (the second stroke occurs when the car slows to less than 5 km/hr.; para. 0045).  
Regarding claim 16, Zysk teaches the motor vehicle door lock according to claim 6, wherein the locking mechanism includes a catch hook (14) that is engageable by the bonnet-side or door-side locking bolt bracket (5).  
Regarding claim 18, Zysk teaches the motor vehicle door lock according to claim 3, wherein the linearly guided locking slider (33, 35) includes an elongated hole (one of the two mounting holes) that receives a stationary guide pin (the stationary pin is the pin through the hole to mount the locking slider).  
Regarding claim 19, Zysk teaches the motor vehicle door lock according to claim 1, further comprising a mechanical sensing element (38) having a rod (pivoting leg of sensor that is depressed by 14c) configured to detect a position of a front bonnet (detects it indirectly by detecting whether the latch 14 is open) and a pivot lever (end of 38 where the rod connects) that converts linear movement of the rod into a rotation (pivot point converts the linear displacement of the rod into a rotation).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zysk (20130238187 A1) in view of Franke (US 20030058088 A1).
Regarding claim 8, Zysk teaches the moto vehicle door lock according to claim 6, however does not teach wherein a signal from the at least one sensor is stored and used for acting on the opening/retracting drive and/or on the locking drive in a time-delayed manner.  
Franke teaches a similar motor vehicle door lock wherein a signal from the at least one sensor is stored (para. 0014)and used for acting on the opening/retracting drive and/or on the locking drive in a time-delayed manner (para. 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zysk with those of Franke to incorporate a time delay to the door lock of Zysk.  By adding a time delay the driver of the vehicle has a chance to stop the vehicle before the latch is actuated and the door is opened which could potentially create a dangerous situation as cited by Franke (para. 0014).    All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zysk (20130238187 A1) in view of Song (CN 201715943 U)
Regarding claim 17, Zysk teaches the motor vehicle door lock according to claim 6, however does not explicitly show wherein the handle includes an interior lever and a Bowden cable lever that are pivotably coupled by a spring.  
Song teaches a similar interior handle design including an interior lever (11) and a Bowden cable lever (13) that are pivotably coupled by a spring (3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the handle of Zysk for the handle of Song to utilize a spring to pivotably couple the interior lever with a Bowden cable lever.  Utilizing a spring to couple the two parts allows for the handle to retract upon actuation and not leave the handle out sticking out with risk of being damaged.  Utilizing this technology is well known to one of ordinary skill in the art and an obvious substitution.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675